Citation Nr: 0700495	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-42 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 10 percent disabling


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1982 to July 
1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for asthma 
and continued 10 percent evaluations for plantar 
fascitis/verruca plantaris and degenerative joint 
disease/herniated nucleus pulposus.  

The veteran submitted a notice of disagreement (NOD) with the 
January 2003 rating decision.  An October 2004 rating 
decision granted service connection for asthma, evaluated as 
noncompensable.  A January 2005 rating decision granted an 
increased initial evaluation of 10 percent for asthma.  The 
veteran expressed disagreement with this evaluation.  A 
statement of the case (SOC) was issued to the veteran in 
December 2005, and she was provided notice of the need to 
submit a timely Form 9 (substantive appeal) in order to 
perfect her appeal.  

The record reflects that the veteran has not submitted a 
substantive appeal in regard to the issue of entitlement to a 
higher initial evaluation for asthma, and it has not been 
certified as being on appeal.  Therefore, the appeal is not 
perfected and the Board will not consider this issue.  
38 C.F.R. § 20.200 (2006) (appeal consists of a timely filed 
notice of disagreement and, after issuance of a statement of 
the case, a substantive appeal).  

In a September 2005 statement, the veteran expressed that she 
was satisfied with the 10 percent evaluation assigned for 
plantar fascitis/verruca plantaris and wished to withdraw her 
appeal regarding that claim.  Thus, this issue has been 
withdrawn from appellate consideration and will not be 
discussed below.  38 C.F.R. § 20.204.  

In May 2006 the veteran testified before the undersigned 
sitting at the San Antonio satellite office of the RO (Travel 
Board hearing).  A transcript of that hearing is of record.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2005) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F. 3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  Her inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to her claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA has constructive notice of VA generated documents that 
could reasonably be expected to be part of the record, and 
that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  The Board 
commits remandable error if it does not obtain these records.  
Id; see also 38 U.S.C.A. § 5103A(c) (requiring VA to obtain 
pertinent VA records); 38 U.S.C.A. § 5103A(b) (requiring VA 
to obtain pertinent records that are adequately identified).

At the May 2006 Travel Board hearing, the veteran testified 
that she had received treatment since her most recent VA 
examination in May 2005, and that all treatment had been at 
VA.  While VA treatment records from February 2000 to October 
2005 have been associated with the claims file, these records 
do not reflect any treatment for the low back since May 2005.  
Any outstanding VA treatment records regarding the low back 
are pertinent to the claim on appeal and should be associated 
with the claims file.   
The veteran's low back disability was most recently evaluated 
at the May 2005 VA examination.  The veteran is entitled to a 
new VA examination where there is evidence (including her 
statements) that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  
The May 2005 VA examination noted that the veteran complained 
of bi-weekly localized low back pain without radiation, 
numbness, or tingling of the lower extremities.  The veteran 
had full range of motion of the lumbar spine and the examiner 
noted that the range of motion was not limited by pain, 
fatigue, weakness, or lack of endurance following repeated 
use.  Neurological examination revealed normal findings.  The 
examiner concluded that the veteran had normal functioning.  
In a September 2005 statement, the veteran indicated that she 
had reported pain radiating to the left hip, however, this is 
not reflected in the May 2005 VA examination report.  At the 
May 2006 Travel Board hearing the veteran reported that her 
back hurt constantly, and asserted that the May 2005 VA 
examiner did not report her whole history.  She testified 
that she had a lot of pain when bending over and experienced 
radiating pain and muscle spasms.  Because she has reported a 
worsening of symptoms as compared to those reflected in the 
May 2005 VA examination report, on remand, the veteran should 
be afforded a new VA examination to evaluate the low back 
disability.  
In June 2006, subsequent to issuance of the most recent 
supplemental SOC (SSOC), the veteran submitted evidence 
regarding time lost from work due to her low back disability.  
This evidence was accompanied by a waiver of RO 
consideration.  See 38 C.F.R. § 20.1304.  

Specifically, this evidence includes a statement from a co-
worker regarding the veteran's absence from work and earnings 
and leave statements from October 2002 to September 2003 
reflecting over 130 hours of personal and illness leave used.  
This evidence raises the issue of the veteran's entitlement 
to an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321.  As such, on remand, the RO/AMC should specifically 
consider whether the case warrants referral to the Under 
Secretary for Benefits or to the Director of the Compensation 
and Pension Service, pursuant to 38 C.F.R. § 3.321(b) for 
assignment of an extraschedular rating.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all records of VA treatment for 
the low back disability since October 
2005.  

2.  Schedule the veteran for a VA 
orthopedic and neurological examination 
to determine the current level of 
impairment due to the service connected 
low back disability.  

The claims folder should be made 
available to the examiner for review 
prior to the examination and the examiner 
is requested to acknowledge such review 
in the examination report or in an 
addendum.

Regarding orthopedic manifestations of 
the low back disability, the examiner 
should report the range of motion of the 
lumbar spine in degrees, to include 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The examiner should report the 
presence of any muscle spasm and any 
abnormal alignment of the spine.  

The examiner should report any additional 
limitation of motion due to weakened 
movement, excess fatigability, 
incoordination, pain, or flare-ups.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should 
be expressed in terms of the additional 
degree of motion lost due to any weakened 
movement, excess fatigability, or 
incoordination.  

Regarding neurologic manifestations of 
the low back disability, the examiner 
should note any intervertebral disc 
disease and specify whether such disease 
causes incapacitating episodes (bed rest 
prescribed by a physician) and, if so, 
describe the number and duration of such 
episodes during the past 12 months.  

The examiner should note all neurological 
abnormalities caused by intervertebral 
disc disease and should note whether or 
not such disease causes complete or 
partial paralysis, or neuritis or 
neuralgia of any nerve.  If there is 
partial paralysis, neuritis, or neuralgia 
of any nerve, the examiner should 
identify the nerve affected and describe 
such paralysis as mild, moderate, or 
severe.

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service connected low back 
disability on her ability to work.  

3.  After ensuring the above, and any 
additional development deemed 
appropriate, is complete, re-adjudicate 
the claim.  This readjudication should 
specifically consider whether the case 
warrants referral to the Under Secretary 
for Benefits or to the Director of the 
Compensation and Pension Service, 
pursuant to 38 C.F.R. § 3.321(b), for 
assignment of an extraschedular rating.  
If the claim is not fully granted, issue 
a supplemental statement of the case 
before returning the claim to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


